Citation Nr: 9924717	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to the veteran's 
service-connected tinnitus.

2. Entitlement to service connection for a sleep disorder as 
secondary to the 
veteran's service-connected tinnitus.



WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

At a February 1999 Board hearing during this appeal, the 
veteran raised claims for entitlement to service connection 
for a deviated nasal septum and a total disability rating 
based on individual unemployability.  These claims are not 
currently in appellate status and, therefore, they are 
referred to the RO for appropriate action. 

The Board will address the issues of entitlement to service 
connection for a sleep disorder and fibromyalgia in the 
remand portion of this decision.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
currently diagnosed headaches to his service-connected 
tinnitus.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches as 
secondary to tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his recurrent headaches are 
secondary to his service- connected tinnitus.  Service 
connection was established for tinnitus by rating decision 
dated January 1996.  The veteran asserts that the constant 
ringing in his ears causes his chronic headaches.

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Disability which is proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be granted for the degree of 
aggravation to a non-service connected disorder which is 
proximately due to or the result of a service connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

However, on appellate review of a claim for service 
connection, the Board must first determine whether the 
veteran has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  A 
determinative issue involving medical etiology or medical 
diagnosis cannot be established through lay evidence when the 
claim is for secondary service connection.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).
If the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim. Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

At his personal hearing before the undersigned, the veteran 
testified that the pitch of his tinnitus varies and that it 
makes different pitches and noises when his headaches worsen.  
His wife testified that the veteran's headaches sometimes are 
disabling to a degree that they have to shut all the lights 
off and he has to rest for up to three hours at a time.  She 
also indicated that her husband's headache pain is so severe 
that it results in social withdrawal because he cannot talk 
or deal with anyone.

The veteran's service medical records reveal that he 
complained of headaches while on active duty on several 
different occasions.  In November 1972 he reported headaches 
in his frontal area that seemed to dissipate with relaxation 
or sleep.  He reported frontal headaches again in March 1973 
and also reported in November 1974 headaches at the crown of 
his head since an injury sustained in a fight.

The veteran was diagnosed with chronic muscle tension 
headaches at a VA examination given in May 1995.  The veteran 
reported chronic headaches for a least the last three years 
that were constant but varied in intensity.  The Board also 
notes the veteran was diagnosed with constant bilateral 
tinnitus by audiological examination in August 1995.

In June 1997, the veteran underwent a VA examination to help 
determine the etiology of the headaches.  The examiner 
diagnosed the veteran with common migraine headaches and 
chronic daily headaches.  He also stated that neither the 
veteran's headaches nor his back pain seemed to be directly 
or indirectly related to a service connected injury.  The 
examiner noted the veteran's tinnitus, but did not see an 
etiological link between the headaches and the tinnitus.

The veteran has also been treated at VA facilities on an 
outpatient basis.  Scott Mader, M. D. wrote in March 1997 
that he had treated the veteran for mixed headaches since 
1992.  He further noted that these headaches had been 
constant since a wrench fell on the veteran's back in 1992.  
Dr. Mader wrote again in November 1998 that he treated the 
veteran for headaches and that possible causes were 
hypoplastic vertebral arteries as diagnosed by MRI, a 
compression fracture at C5, or the recurrent sinusitis 
related to the veteran's deviated septum.  The doctor noted 
that the veteran felt the headaches were related to the 
tinnitus, but the doctor did not concur with the veteran's 
assessment.

The Board has also considered private medical records 
submitted in conjunction with this claim.  Brian H. Laycoe, 
M. D. treated the veteran for migraine headaches in February 
1994.  Paul L. Jacobsen submitted records from April 1994 to 
July 1996.  Dr. Jacobsen wrote in February 1995 that he 
treated the veteran for headaches and related them to the 
veteran's low back instability.  The treatment records show 
that the veteran reported headaches three to four times a 
week and that he had cervical strain with tension vascular 
headaches in April 1994.

Marshall D. Bedder treated the veteran from September 1996 to 
January 1997 for diffuse pain syndrome from daily headaches 
and neck pain.  He did not etiologically link the veteran's 
headaches with tinnitus.  Finally, the Board has considered 
the evaluation from the tinnitus clinic at the Oregon Health 
Science University, which shows that the veteran was 
evaluated for tinnitus and headaches.  However, the doctors 
there stated that the veteran had head, neck and back 
injuries that contributed to pain, including headaches.

The veteran has not submitted competent medical evidence that 
his headaches are etiologically related to his tinnitus.  The 
veteran has testified that there is a nexus or link between 
these two disorders, however, the medical record simply does 
not support that opinion.  In fact, the record provides 
several other possible causes of the headaches, none of which 
are related to any incident of active service.  The Board 
notes that where the issue is one of medical causation, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1991).  Since the record 
does not indicate that the veteran possesses the medical 
training and expertise necessary to render a cause of his 
disability, his lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).



ORDER

Entitlement to service connection for headaches as secondary 
to the veteran's service connected tinnitus is denied.


REMAND

Initially, the Board notes that the veteran has filed a 
September 1998 Notice of Disagreement to the rating decision 
of August 1998 that denied service connection for 
fibromyalgia as secondary to his service connected tinnitus.  
However, no Statement of the Case has been issued in response 
to the notice.  Therefore, a statement of the case on that 
claim must be issued to the veteran and his representative, 
so that he may perfect an appeal if he continues to disagree 
with the RO's decision.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 
(1998).

As to the issue of entitlement to service connection for a 
sleep disorder secondary to tinnitus, the Board notes that 
further development is required.  The veteran underwent an 
examination in June 1997 where he reported having difficulty 
falling asleep.  The examiner, however, declined to diagnose 
the veteran with a true sleep disorder saying that the 
veteran "has increased sleep latencies which seem to be due 
to his back and neck discomfort" and tinnitus.  This 
evidence suggests that the veteran does not have a 
diagnosable sleep disorder.

However, the veteran has also submitted VA outpatient 
treatment records from August 1998 indicate that he has a 
sleep disorder that is related to tinnitus.  The physician 
noted at that time that the veteran had "a severe sleep 
disorder consisting of great difficulty falling asleep 
because of his tinnitus, and a great deal of difficulty 
staying asleep because of both his tinnitus and his pain."  
The doctor noted that the veteran did not exhibit restless 
leg syndrome, periodic leg movements or sleep apnea.  He 
further suspected that the veteran rarely entered stage IV 
sleep.  He concluded by noting that the veteran perhaps 
should be evaluated at the Sleep Laboratory to see if there 
is anything to help improve the problem.
In view of the somewhat conflicting findings noted above and 
the recommendation for additional diagnostic study, a 
neurological evaluation with a medical opinion addressing the 
questions at hand is warranted.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1990); Green v. Derwinski, 1 Vet. App. 123 
(1990). 

The claim is thus REMANDED for the following development:

1.  The RO shall prepare a statement of 
the case on the issue of entitlement to 
service connection for fibromyalgia as 
secondary to tinnitus that includes a 
summary of the evidence and a summary of 
the applicable laws and regulations, with 
a discussion of how the laws and 
regulations affect the determination.
The RO shall provide the statement of the 
case to the veteran and his 
representative and notify him of the time 
limit within which he must respond in 
order to perfect an appeal of this claim 
to the Board.

2.  Thereafter, if, and only if, the 
appellant files a timely and adequate 
substantive appeal on the issue of 
service connection for fibromyalgia as 
secondary to tinnitus, the RO shall 
return the issue to the Board for 
appellate review.  He is free to submit 
additional evidence or argument to the RO 
on remand. Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995).

3.  The veteran should be afforded a VA 
neurology examination to clarify the 
nature and etiology of his sleep 
disturbance.  The claims folder should be 
made available to the examiner for 
review.  The examination should include 
all appropriate diagnostic tests, 
including evaluation in the Sleep 
Laboratory, as recommended by the VA 
examiner in August 1998, if still deemed 
necessary to render a definitive 
diagnosis.  The neurologist must 
specifically opine whether it is at least 
as likely as not that any sleep disorder 
that is diagnosed was caused or 
aggravated by the veteran's service-
connected tinnitus.

4.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to secondary service 
connection for a sleep disorder based on 
the additional evidence received.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim. The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

